FILED
                             NOT FOR PUBLICATION                             JUN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARLOS ADAME-ZAPATA,                             No. 08-74736

               Petitioner,                       Agency No. A098-957-544

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN and FISHER, Circuit Judges.

       Carlos Adame-Zapata, a native and citizen of Mexico, petitions for review of

a Board of Immigration Appeals order dismissing his appeal from an immigration

judge’s (IJ) denial of his application for cancellation of removal. Our jurisdiction

is governed by 8 U.S.C. § 1252. We dismiss the petition for review.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Adame-Zapata raises the unexhausted contention that he decided under

duress not to move to suppress the Form I-213 Record of Deportable/Inadmissible

Alien. We decline to address this contention, which the Board also declined to

consider because Adame-Zapata waived this claim by not raising it before the IJ.

Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir. 2000).

      PETITION FOR REVIEW DISMISSED.




                                         2                                  08-74736